                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 TYNA KARAGEORGE, f/k/a Tyna Robertson,                      )
                                                             )
                       Plaintiff,                            )    18 C 3148
                                                             )
                            vs.                              )    Judge Gary Feinerman
                                                             )
 BRIAN URLACHER, PAMELA LOZA, ABBEY                          )
 ROMANEK, HOWARD ROSENBERG, DONALD                           )
 SCHILLER, LESLIE ARENSON, ANITA                             )
 VENTRELLI, SCHILLER, DuCANTO & FLECK, LLP,                  )
 THOMAS RAINES, JEANNINE MIYUSKOVICH, and                    )
 ROBIN WALTON,                                               )
                                                             )
                       Defendants.                           )

                             MEMORANDUM OPINION AND ORDER

       Tyna Karageorge, formerly known as Tyna Robertson, brought this pro se suit under

Illinois law and 42 U.S.C. §§ 1983, 1985, 1986, and 1988 against Brian Urlacher, with whom

she shares a child, and others involved in child custody proceedings in the Circuit Court of Cook

County, Illinois. Doc. 1. One of the other defendants, Jeannine Miyuskovich, was the court

reporter at a hearing in the child custody case. Id. at ¶ 12. Karageorge alleged that Miyuskovich

altered the hearing transcript in a manner that favored Urlacher. Id. at ¶¶ 12, 52. Miyuskovich

moved under Civil Rule 12(b)(6) to dismiss the claims against her. Doc. 33. The court set a

briefing schedule, Doc. 36, but Karageorge neither filed an opposition nor moved for an

extension of time. She also failed to appear at a status hearing on the motion. Doc. 48.

       The court dismissed Karageorge’s claims against Miyuskovich with this explanation:

                 Because the served defendants set forth plausible grounds for
         dismissal, and because Karageorge failed to respond to their motions, she has
         forfeited her claims. See Goodpaster v. City of Indianapolis, 736 F.3d 1060,
         1075 (7th Cir. 2013) (“Because [the plaintiffs] did not provide the district
         court with any basis to decide their claims, and did not respond to the
         [defendant’s] arguments, these claims are waived.”); Alioto v. Town of Lisbon,


                                                1
         651 F.3d 715, 721 (7th Cir. 2011) (“We apply [the forfeiture] rule … where a
         litigant effectively abandons the litigation by not responding to alleged
         deficiencies in a motion to dismiss. … Our system of justice is adversarial,
         and our judges are busy people. If they are given plausible reasons for
         dismissing a complaint, they are not going to do the plaintiff’s research and
         try to discover whether there might be something to say against the
         defendants’ reasoning.”) (internal quotation marks omitted). [Miyuskovich]
         has offered at least one plausible ground for dismissing the claims against
         her … .

                                         *   *   *

                 Miyuskovich is not a state actor, so she can be held liable under
         § 1983 only if she conspired with state actors to violate Karageorge’s federal
         rights. See Brokaw[ v. Mercer Cnty.], 235 F.3d [1000,] 1016 [(7th Cir.
         2000)]. Precedent holds that vague and conclusory allegations of a conspiracy
         are insufficient to sustain a plaintiff’s burden of pleading that a private actor
         reached an agreement with state actors. See Amundsen v. Chi. Park Dist., 218
         F.3d 712, 718 (7th Cir. 2000). Yet the complaint’s conspiracy allegations are
         just that—vague and conclusory—and thus cannot support Karageorge’s
         § 1983 claims against Miyuskovich. See Brokaw, 235 F.3d at 1016 (holding
         that to allege a § 1983 conspiracy, the plaintiff must plead “the who, what,
         when, why, and how”).

                 Nor does Karageorge have a viable § 1985 claim against Miyuskovich.
         To state a claim under § 1985(1), a plaintiff must allege that the defendants
         interfered with a federal officer’s discharge of her federal duties, see Kush v.
         Rutledge, 460 U.S. 719, 724 (1983), which Karageorge has not done. To state
         a claim under § 1985(2) or (3), a plaintiff must allege that the defendants’
         conduct was motivated by some racial or other class-based animus, see
         Kowalski, 893 F.3d at 1001, which Karageorge also has not done. Without a
         viable § 1985 claim against Miyuskovich, Karageorge has no viable § 1986
         claim. See Perkins v. Silverstein, 939 F.2d 463, 472 (7th Cir. 1991). And
         § 1988, which allows recovery of attorney fees in civil rights suits, does not
         afford Karageorge a viable, freestanding cause of action. See Moor v.
         Alameda Cnty., 411 U.S. 693, 702 (1973).

Doc. 49 at 2-3.

       Shortly after the dismissal, Miyuskovich moved for sanctions under Rule 11. Doc. 51.

The motion asserted that Karageorge had no evidentiary support for her allegations against

Miyuskovich, including the key allegation that she conspired with Urlacher, his attorneys, the

court-appointed child representative, and the state court judges to falsify the hearing transcripts



                                                  2
in a manner favorable to Urlacher. Doc. 51-1. The court set a briefing schedule giving

Karageorge over a month to respond to the sanctions motion. Doc. 53. Karageorge neither

responded nor moved for an extension of time. The court then gave Karageorge more time to

respond, and she did so. Docs. 63-64. In her responses, Karageorge doubled down on her

allegations—without pointing to any supporting evidence—that Miyuskovich conspired with

everybody (other than Karageorge) involved in the child custody case, and she also asserted,

without elaboration, that her legal theories were sound.

       The Rule 11 analysis is well-settled:

         Under Rule 11, the district court may impose sanctions if a lawsuit is “not
         well grounded in fact and is not warranted by existing law or a good faith
         argument for the extension, modification, or reversal of existing law.” Nat’l
         Wrecking Co. v. Int’l Bhd. of Teamsters, Local 731, 990 F.2d 957, 963 (7th
         Cir. 1993). The court must “undertake an objective inquiry into whether the
         party or his counsel should have known that his position is groundless.” Id.
         (quoting CNPA v. Chicago Web Printing Pressmen’s Union No. 7, 821 F.2d
         390, 397 (7th Cir. 1987) (citations omitted)). Rule 11(c) of the Federal Rules
         of Civil Procedure allows courts to impose sanctions on a party if the
         requirements of Rule 11(b) are not met.

CUNA Mut. Ins. Soc’y v. Office & Prof’l Emps. Int’l Union, Local 39, 443 F.3d 556, 560-61 (7th

Cir. 2006). Pro se parties are not exempt from sanctions under Rule 11, see Fed. R. Civ. P. 11(b)

(imposing obligations on “an attorney or unrepresented party”), though the court may consider a

party’s pro se status in resolving a Rule 11 motion, see Vukadinovich v. McCarthy, 901 F.2d

1439, 1445 (7th Cir. 1990).

       It is completely understandable that the child custody proceedings were extremely

upsetting to Karageorge. But even considering her pro se status, Karageorge’s distress in

connection with those proceedings did not give her license to file a lawsuit making factually

dubious and legally unsupportable allegations against a court reporter, forcing her to spend time

and money fighting the suit. As the court explained in its dismissal order, Karageorge’s legal



                                                 3
theories against Miyuskovich were clearly meritless, Doc. 49 at 2; in fact, Karageorge did not

even bother to defend them. Karageorge’s factual allegations against Miyuskovich were neither

tested nor debunked in discovery or at summary judgment or trial, but that is only because this

case did not make it past the pleading stage. On their face, Karageorge’s factual allegations were

extraordinarily farfetched, and given the chance to present supporting evidence in her response to

Miyuskovich’s sanctions motion, Karageorge presented none, confirming that they were

groundless. Under these circumstances, Rule 11 sanctions are warranted. See Fed. R. Civ. P.

11(b)(2)-(3); Bell v. Vacuforce, LLC, 908 F.3d 1075, 1080-81 (7th Cir. 2018) (affirming

sanctions against a party that sought relief based on an “infirm factual foundation”) (internal

quotation marks omitted); City of Livonia Emps.’ Ret. Sys. v. Boeing Co., 711 F.3d 754, 762 (7th

Cir. 2013) (remanding for the district court to consider whether to impose Rule 11 sanctions,

reasoning that “[r]epresentations in a filing in a federal district court … that are unlikely to ‘have

evidentiary support after a reasonable opportunity for further investigation or discovery’ violate

Rules 11(b) and 11(b)(3)”); Hale v. Scott, 371 F.3d 917, 919 (7th Cir. 2004) (recognizing that

“groundless allegations in a legal pleading can be sanctioned”); Berwick Grain Co. v. Ill. Dep’t

of Agric., 217 F.3d 502, 504 (7th Cir. 2000) (in affirming Rule 11 sanctions, reasoning that “[t]he

very point of Rule 11 is to lend incentive for litigants to stop, think and investigate more

carefully before service and filing papers”) (internal quotation marks omitted).

       Miyuskovich filed a fee petition, supported by her attorney’s declaration and time sheets,

establishing that she expended $9,250.00 in attorney fees. Doc. 68. Miyuskovich seeks to

recover only $8,500.00 of that amount. Id. at 3-4. The court gave Karageorge the opportunity to

respond to the fee petition, Doc. 69, but she failed to do so, thereby forfeiting any opposition she

might have asserted. See McGreal v. Vill. of Orland Park, 928 F.3d 556, 559 (7th Cir. 2019)




                                                  4
(finding forfeiture where the sanctioned party “didn’t argue before the district court that the

defendants failed to comply with Rule 11(c)(2) until his motion for reconsideration of the order

imposing sanctions”); Bell, 908 F.3d at 1081 (finding forfeiture where the sanctioned party

“could have raised [the forfeited argument] in opposition to the show-cause order or in his

motion to reconsider the first sanctions order” but did not); Kathrein v. Monar, 218 F. App’x

530, 532 (7th Cir. 2007) (finding forfeiture where the sanctioned party pressed an argument on

appeal but “did not do so in the district court”). In any event, the court has reviewed

Miyuskovich’s submissions and finds that the hours expended on the case were reasonable, as

were the hourly rates charged. Accordingly, the court awards Miyuskovich $8,500.00 in

sanctions against Karageorge. See Fed. R. Civ. P. 11(c)(4) (“The sanction may include … part

or all of the reasonable attorney’s fees and other expenses directly resulting from the violation.”);

Golden v. Helen Sigman & Assocs., 611 F.3d 356, 365 (7th Cir. 2010).



September 27, 2019
                                                      United States District Judge




                                                 5
